                                                                                 FILED                   Q
                                                                      CLERK. U.S. DISTRICT COURT
 1
 2                                                                        OCT 23 2018
 3                                                               CEN?RAL DISTRICT OF CALIFORNIA
                                                                 gY'                    DEPUTY
 4

 5

 6

 ~                      UNITED STATES DISTRICT COURT
 s                     CENTRAL DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                  )        Case No.:         C~       ~~ b 4a r y ~~

11                        Plaintiff,            )

12            vs.                               )        ORDER OF DETENTION AFTER HEARING
                                                           [Fed.R.Crim.P. 32.1(a)(6);
13       ~~~
           T j-~~~~                             )           18 U.S.C. 3143(a)]

14                                              )
                          Defendant.            )
15                                              )

16

17

18          The defendant having been arrested in this District pursuant to

19   a    warrant   issued       by   the     United         States    District         Court      for   the

20   ~'
      e.~~c~ ~iS°~         ~~}            for alleged violation(s) of the terms and

21   conditions of his/her [probation] [s                      ervised relea                and

22          The   Court    having     conducted          a    detention       hearing        pursuant    to

23   Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

24          The Court finds that:

25   A.    ( ~ The defendant has not met his/her burden of establishing by

26          clear and convincing evidence that he/she is not likely to flee

27          if released under 18 U.S.C. § 3142(b) or (c)                               This finding is

28          based on      ~~,~~~ S.~'         (`C~~ CC ~~~5              r~G~ ~`~`~-cam ~~•
                        ~~ ~C~a.rt '~S~     t'~C~ZcI ~   `~    ~~~d✓          v ~ r,Q~~L^S
 1

 2

 3

 4        and/or

 5   B.   ( )   The defendant has not met his/her burden of establishing by

 6        clear and convincing evidence that he/she is not likely to pose

 7        a danger to the safety of any other person or the community if

 8        released under 18 U.S.C. ~ 3142(b) or (c)     This finding is based

 9        on:

10

11

12

13

14        IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16

17   Dated.        ~~~~~

18

19
                                                  PAUL L. A~RAt~,"~'
20                                         UNITES STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

                                       F
